Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 7 TO SECURITIES PURCHASE AGREEMENT

 

This AMENDMENT NO. 7 TO SECURITIES PURCHASE AGREEMENT (this “Amendment”), is
made and entered into as of February 24, 2015, by and among ZAZA ENERGY
CORPORATION, a Delaware corporation (the “Company”), and each of the holders of
Securities (as defined in the Securities Purchase Agreement, as defined below).

 

RECITALS

 

1.                                      The Company and the holders of the
Securities are parties to that certain Securities Purchase Agreement dated
February 21, 2012, as amended by (a) a letter agreement dated as of March 1,
2012, (b) a letter agreement dated as of March 22, 2012, (c) that certain Waiver
and Amendment No. 1 to Securities Purchase Agreement dated as of June 8, 2012,
as amended by that certain letter agreement dated as of June 28, 2012 (the
“First Amendment”), (d) that certain Waiver and Amendment No. 2 to Securities
Purchase Agreement dated as of July 25, 2012, (e) that certain Waiver and
Amendment No. 3 to Securities Purchase Agreement dated as of October 16, 2012
(the “Third Amendment”), (f) that certain Amendment No. 4 to Securities Purchase
Agreement dated as of December 17, 2012, (g) that certain Amendment No. 5 to
Securities Purchase Agreement and Amendment No. 1 to Sanchez Consent dated as of
March 28, 2013 and (h) that certain Amendment No. 6 to Securities Purchase
Agreement dated March 12, 2014 (as amended, the “Existing Securities Purchase
Agreement”; and as amended by this Amendment and as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Securities
Purchase Agreement”).

 

2.                                      Pursuant to the Existing Securities
Purchase Agreement, the Company issued, and the holders of Notes purchased,
(a) the Company’s 8.00% Senior Secured Notes due February 21, 2017, in the
aggregate principal amount of $100,000,000 and (b) the Company’s warrants to
purchase 26,315,789 shares (before any adjustments that have been effected in
accordance with the terms thereof) of the Company’s Common Stock.

 

3.                                      The Company has informed the holders of
Securities that Events of Default as set forth on Schedule A attached hereto
have occurred and are continuing as of the date hereof (such Events of Default
being referred to herein as the “Specified Defaults”).

 

4.                                      The Company has requested the holders of
Securities to waive the Specified Defaults.

 

5.                                      The Company also desires to amend
certain provisions of the Existing Securities Purchase Agreement.

 

6.                                      The holders of the Securities have
agreed to (a) waive the Specified Defaults and (b) make such amendments, in each
case subject to the terms and conditions set forth in this Amendment.

 

1

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

 

Section 1.                                          Capitalized Terms. 
Capitalized terms used and not otherwise defined herein shall have the
respective meanings assigned to them in the Securities Purchase Agreement,
unless the context otherwise requires.

 

Section 2.                                          Amendments to Existing
Securities Purchase Agreement.  Subject to the satisfaction of the conditions
precedent set forth in Section 3 hereof, the Existing Securities Purchase
Agreement is hereby amended as set forth below.  Such amendments are referred to
herein collectively as the “Amendments”.

 

(a)                                 Paragraph 5A(2) of the Existing Securities
Purchase Agreement is hereby amended and restated in its entirety as follows:

 

5A(2)                 Noteholder Put Option.  At any time on or after March 23,
2015, any holder of the Notes may require that the Company prepay the Notes held
by such holder, in whole or in part, by delivering a written notice to the
Company and each other holder of the Notes specifying the principal amount of
the Notes that such holder is requesting be so prepaid.  The prepayment shall be
made by the Company on a date (a “Prepayment Date”) designated by the Company in
a notice to all holders of Notes, which shall be not less than 10 days nor more
than 30 days after the date such notice is received by the Company from such
holder (provided, however, that if no such date is designated by the Company,
the Prepayment Date shall be the 30th day following the date of such notice), at
a price equal to 100% of the outstanding principal amount of such Notes
requested to be so prepaid, together with accrued and unpaid interest on such
Notes to, but not including, the date of such prepayment.  If, within 10
Business Days of any other holder’s receipt of such notice from the Company, any
holder or holders of Notes notifies the Company and each other holder of Notes
that such holder is requiring that its Notes also be prepaid in accordance with
the terms specified in this paragraph 5A(2), all such Notes to be prepaid shall
be prepaid on such Prepayment Date.

 

(b)                                 Paragraph 6A of the Existing Securities
Purchase Agreement is hereby amended by amending and restating clause (ii) in
its entirety to read as follows:

 

(ii) as soon as practicable and in any event within ninety (90) days after the
end of each fiscal year of the Company, consolidated statements of income, cash
flows and members’ equity of the Company and its Subsidiaries for such year, and
a consolidated balance sheet of the Company and its Subsidiaries as at the end
of such year, setting forth in each case in comparative form corresponding
figures from the preceding annual audit, all in reasonable detail and
satisfactory in form to the Required Holder(s) and reported on by a firm of
independent public

 

2

--------------------------------------------------------------------------------


 

accountants of recognized national standing, whose report shall be without
exception as to the scope of the audit and shall not be subject to any “going
concern” or like qualification or exception (other than with respect to the
fiscal years ended December 31, 2012, December 31, 2013 and December 31, 2014)
and shall state that such consolidated financial statements present fairly, in
all material respects, the financial position of the Company and its
Subsidiaries in conformity with GAAP; provided, however, that the delivery
within the time period specified above of the Company’s Form 10-K for such
fiscal year (together with the Company’s annual report to shareholders, if any,
prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance
with the requirements therefor and filed with the SEC, together with the
accountant’s report described above, shall be deemed to satisfy the requirements
of this paragraph 6A(ii); provided further that the Company shall be deemed to
have made such delivery of such Form 10-K if it shall have timely made
Electronic Delivery thereof, in which event the Company shall separately
deliver, concurrently with such Electronic Delivery;

 

(c)                                  Paragraph 7B(2) of the Existing Securities
Purchase Agreement is hereby amended by amending and restating clause
(ii) therein in its entirety as follows:

 

(ii)                                  Seller Subordinated Debt under (a) the
Seller Notes in an aggregate principal amount not to exceed $38,250,000 (plus
any interest that is capitalized to such principal amount), so long as the
Subordination Agreement is in effect, and (b) the ZaZa Principal Loan Notes in
an aggregate principal amount not to exceed $9,080,000 (plus any interest that
is capitalized to such principal amount), so long as the Subordination Agreement
is in effect;

 

(d)                                 Paragraph 12B of the Existing Securities
Purchase Agreement is hereby amended by amending and restating the definitions
of “Seller Notes” and “ZaZa Principal Loan Notes” in their entirety as follows:

 

“Seller Notes” shall mean, collectively, promissory notes issued by the Company
in favor of the ZaZa LLC Members, in form and substance satisfactory to the
Purchasers, in a principal amount equal to $38,250,000 (plus any interest that
is capitalized to such principal amount).  The Seller Notes shall be
subordinated to the Notes pursuant to the terms of the Subordination Agreement.

 

“ZaZa Principal Loan Notes” shall mean, collectively, promissory notes issued by
the Company in favor of the ZaZa Principals, in form and substance satisfactory
to the Purchasers, in an aggregate principal amount equal to $9,080,000 (plus
any interest that is capitalized to such principal amount) issued with respect
to certain compensation, including back salary, bonuses, incentive compensation
and other compensation, owed by ZaZa LLC to the ZaZa Principals in respect of
periods prior to the Closing Day or in connection with transactions contemplated
by the Closing.  The ZaZa Principal Loan Notes shall be subordinated to the
Notes pursuant to the terms of the Subordination Agreement.

 

3

--------------------------------------------------------------------------------


 

Section 3.                                          Effectiveness of Waivers and
Amendments.  The Amendments in Section 2 of this Amendment and the waivers in
Section 5 of this Amendment shall become effective upon satisfaction of all of
the following conditions:

 

(a)                                 Amendment.  Execution and delivery of this
Amendment by the Company and each of the holders of the Securities, and
execution and delivery of the Guarantor Acknowledgement attached hereto by the
Guarantors.

 

(b)                                 Representations and Warranties.  The
representations and warranties in Section 4 shall be true and correct in all
respects on the date hereof.

 

(c)                                  Seller Notes and ZaZa Principal Loan
Notes.  Each of the holders of Securities shall have received copies of the
amended and restated Seller Notes and ZaZa Principal Loan Notes, each in form
and substance satisfactory to the holders of the Securities.

 

(d)                                 Expenses.  The Company shall have paid the
reasonable fees and disbursements of the special counsel of the holders of the
Securities in accordance with Section 10 below and the wire instructions set
forth on Schedule B attached hereto.

 

(e)                                  Fee Reserve.  Morgan, Lewis & Bockius LLP
(“Morgan Lewis”) shall have received the fee reserve described in Section 7
below in accordance with the wire instructions set forth on Schedule B attached
hereto.

 

Section 4.                                          Representations and
Warranties.  To induce the holders of the Securities to enter into this
Amendment and to consent to Amendments in Section 2 and the waivers in
Section 5, the Company hereby represents and warrants to each of the holders of
Securities that:

 

(a)                                 the execution, delivery and performance of
this Amendment have been duly authorized by all requisite corporate authority or
other action on the part of the Company, this Amendment has been duly executed
and delivered by the Company, and this Amendment constitutes the legal, valid
and binding obligations of the Company, enforceable against the Company in
accordance with its terms;

 

(b)                                 each of the representations and warranties
set forth in the Securities Purchase Agreement and the other Transaction
Documents are true and correct in all material respects as of the date hereof,
except (i) to the extent that such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date), (ii) that the financial statements referred to in Paragraph 9C shall be
deemed to refer to the financial statements most recently delivered by the
Company pursuant to Paragraph 6A(i) or 6A(ii), and (iii) as disclosed in the
First Amendment or the Third Amendment;

 

(c)                                  after giving effect to the transactions
contemplated hereby, no Default or Event of Default has occurred and is
continuing as of the date hereof; and

 

4

--------------------------------------------------------------------------------


 

(d)                                 no events have taken place and no
circumstances exist at the date hereof which would give any Credit Party a basis
to assert a defense, offset or counterclaim to any claim of any holder of a
Security with respect to the obligations of the Credit Parties.

 

Section 5.                                          Waiver of the Specified
Defaults.  Subject to the satisfaction of the applicable conditions specified in
Section 3, the holders of the Securities hereby waive the Specified Defaults. 
These waivers shall not extend beyond the terms expressly set forth herein, nor
impair any right or power accruing to the holders of Securities with respect to
any other Default or Event of Default or any Default or Event of Default which
occurs after the date hereof.  Nothing contained herein shall be deemed to imply
any willingness of the holders of Securities to agree to, or otherwise prejudice
any rights of the holders of Securities with respect to, any similar waiver that
may be requested by the Company.

 

Section 6.                                          Transaction Document.  This
Amendment shall be deemed to constitute a Transaction Document for all purposes
under the Securities Purchase Agreement.

 

Section 7.                                          Fee Reserve.  On the date of
this Amendment, the Company shall pay to Morgan Lewis a fee reserve in the
amount of $50,000 on account of legal fees and expenses.  Any legal fees and
expenses not paid within 15 days of receipt of invoice shall be deducted from
this fee reserve and the Company shall insure that the fee reserve is
replenished to its full amount as soon as reasonably practicable thereafter.  If
the Company is not in compliance with this Section 7, Morgan Lewis may at any
time apply the entire reserve against its fees and expenses (whether or not yet
billed, provided that Morgan Lewis will promptly deliver a statement that
reconciles any application of the reserve against actual fees and expenses). 
Any part of the reserve so applied will be promptly replenished by the Company
so that at all times the amount of the fee reserve shall be no less than
$50,000.  Any part of the fee reserve remaining at such time as the obligations
under the Notes and the other Transaction Documents have been paid in full in
cash will promptly be returned to the Company.

 

Section 8.                                          Effect of Amendment.  Except
as set forth expressly herein, all terms of the Securities Purchase Agreement
shall be and remain in full force and effect. The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the holders of Notes under the Securities Purchase Agreement,
nor constitute a waiver of any provision of the Securities Purchase Agreement,
except as expressly provided herein. Any and all notices, requests, certificates
and other instruments executed and delivered after the execution and delivery of
this Amendment may refer to the Securities Purchase Agreement without making
specific reference to this Amendment, but nevertheless all such references shall
include this Amendment unless the context otherwise requires.

 

Section 9.                                          Release.

 

(a)                                 In consideration of the agreements of the
holders of Securities contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Credit Party, on behalf of itself and its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges each holder of Securities, and its successors and
assigns, and its present and former shareholders, partners, members, managers,

 

5

--------------------------------------------------------------------------------


 

consultants, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives, and all
persons acting by, through, under or in concert with any of them (each holder of
Securities and all such other Persons being hereinafter referred to collectively
as the “Releasees” and individually as a “Releasee”) of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, recoupment, rights of setoff,
demands and liabilities whatsoever (individually, a “Claim” and collectively,
“Claims”) of every name and nature, known or unknown, contingent or mature,
suspected or unsuspected, both at law and in equity, which any Credit Party or
any of its respective successors, assigns, or other legal representatives may
now or hereafter own, hold, have or claim to have against the Releasees or any
of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment, including, without limitation, for or on account of, or in relation
to, or in any way in connection with the Securities Purchase Agreement, or any
of the other Transaction Documents or transactions thereunder or related
thereto.

 

(b)                                 Each Credit Party understands, acknowledges
and agrees that the release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

 

(c)                                  Each Credit Party agrees that no fact,
event, circumstance, evidence or transaction which could now be asserted or
which may hereafter be discovered shall affect in any manner the final, absolute
and unconditional nature of the release set forth above.

 

(d)                                 In entering into this Amendment, each Credit
Party has consulted with, and has been represented by, legal counsel and
expressly disclaims any reliance on any representations, acts or omissions by
any of the Releasees and hereby agrees and acknowledges that the validity and
effectiveness of the release set forth above does not depend in any way on any
such representations, acts and/or omissions or the accuracy, completeness or
validity hereof. The provisions of this Section 9 shall survive the termination
of this Amendment and the other Transaction Documents and the payment in full of
the Notes.

 

(e)                                  Each Credit Party acknowledges and agrees
that the release set forth above may not be changed, amended, waived, discharged
or terminated orally.

 

Section 10.                                   Fees and Expenses;
Indemnification.  Whether or not the Amendments and/or the waivers set forth in
Section 5 hereof become effective, the Company agrees to pay on demand all
reasonable costs and expenses of the holders of the Securities (including the
reasonable fees and expenses of the special counsel of the holders of the
Securities) in connection with the preparation, negotiation, execution and
delivery of this Amendment as provided in Paragraph 13B(1) of the Securities
Purchase Agreement. Nothing in this Section 10

 

6

--------------------------------------------------------------------------------


 

shall limit the Company’s obligations pursuant to Paragraphs 13B(1) and
13B(2) of the Securities Purchase Agreement.

 

Section 11.                                   Governing Law.  THIS AMENDMENT
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE
PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAWS OF SUCH STATE THAT WOULD PERMIT
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

Section 12.                                   Severability.  Whenever possible,
each provision of this Amendment and any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be interpreted in such manner as to be effective, valid and enforceable under
the applicable law of any jurisdiction, but, if any provision of this Amendment
or any other statement, instrument or transaction contemplated hereby or thereby
or relating hereto or thereto shall be held to be prohibited, invalid or
unenforceable under the applicable law, such provision shall be ineffective in
such jurisdiction only to the extent of such prohibition, invalidity or
unenforceability, without invalidating or rendering unenforceable the remainder
of such provision or the remaining provisions of this Amendment or any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto in such jurisdiction, or affecting the effectiveness, validity
or enforceability of such provision in any other jurisdiction.

 

Section 13.                                   Counterparts.  This Amendment may
be executed by one or more of the parties hereto in any number of separate
counterparts, each of which shall be deemed an original and all of which, taken
together, shall be deemed to constitute one and the same instrument. Delivery of
an executed counterpart of this Amendment by facsimile transmission or by
electronic mail in pdf form shall be as effective as delivery of a manually
executed counterpart hereof.

 

Section 14.                                   Binding Nature.  This Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

Section 15.                                   Entire Understanding.  The
Existing Securities Purchase Agreement, together with this Amendment, set forth
the entire understanding of the parties with respect to the matters set forth
herein, and shall supersede any prior negotiations or agreements, whether
written or oral, with respect thereto.

 

Section 16.                                   Headings.  The headings of the
sections of this Amendment are inserted for convenience only and shall not be
deemed to constitute a part of this Amendment.

 

Section 17.                                   Time is of the Essence.  Time is
of the essence of this Amendment.

 

[The remainder of this page is intentionally left blank.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.

 

 

 

ZAZA ENERGY CORPORATION

 

 

 

 

By:

/s/ Todd A. Brooks

 

Name:

Todd A. Brooks

 

Title:

President and Chief Executive Officer

 

[AMENDMENT NO. 7 TO SECURITIES PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

MSDC ZEC INVESTMENTS, LLC

 

 

 

 

By:

/s/ Marcello Liguori

 

Name:

Marcello Liguori

 

Title:

Vice President

 

[AMENDMENT NO. 7 TO SECURITIES PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SENATOR SIDECAR MASTER FUND LP

 

 

 

By:

Senator Investment Group LP,

 

 

its investment manager

 

 

 

 

 

 

 

By:

/s/ Evan Gartenlaub

 

Name:

Evan Gartenlaub

 

Title:

General Counsel and

 

 

Chief Compliance Officer

 

[AMENDMENT NO. 7 TO SECURITIES PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

O-CAP OFFSHORE MASTER FUND, L.P.

 

 

 

By:

/s/ Michael E. Olston

 

Name:

Michael E. Olston

 

Title:

 

 

 

 

 

 

 

 

O-CAP PARTNERS, L.P.

 

 

 

 

By:

/s/ Michael E. Olston

 

Name:

Michael E. Olston

 

Title:

 

 

[AMENDMENT NO. 7 TO SECURITIES PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CAPITAL VENTURES INTERNATIONAL

 

 

 

 

By:

/s/ J. Brad Alles

 

Name:

J. Brad Alles

 

Title:

Investment Manager

 

[AMENDMENT NO. 7 TO SECURITIES PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

TALARA MASTER FUND, LTD.

 

 

 

 

By:

/s/ David Zusman

 

Name:

David Zusman

 

Title:

Managing Member

 

[AMENDMENT NO. 7 TO SECURITIES PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BLACKWELL PARTNERS, LLC

 

 

 

 

By:

/s/ Justin B. Nixon

 

Name:

Justin B. Nixon

 

Title:

Investment Manager, DUMAC, Inc as authorized agent

 

 

 

 

 

 

 

By:

/s/ Gregory A. Hudgins

 

Name:

Gregory A. Hudgins

 

Title:

Head of Operations, DUMAC, Inc as authorized agent

 

[AMENDMENT NO. 7 TO SECURITIES PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PERMAL TALARA LTD.

 

 

 

 

By:

/s/ Deborah Watson

 

Name:

Deborah Watson

 

Title:

Director

 

[AMENDMENT NO. 7 TO SECURITIES PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WINMILL INVESTMENTS LLC

 

 

 

 

By:

/s/ David Millstone

 

Name:

David Millstone

 

Title:

Authorized Person

 

[AMENDMENT NO. 7 TO SECURITIES PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

GUARANTOR ACKNOWLEDGEMENT

 

Each of the undersigned hereby acknowledges and agrees to the terms of the
Waiver and Amendment No. 7 to Securities Purchase Agreement, dated as of
February 24, 2015 (the “Amendment”), including, without limitation, Section 7 of
the Amendment, amending that certain Securities Purchase Agreement, dated
February 21, 2012, as amended (as amended, the “Securities Purchase Agreement”),
among ZaZa Energy Corporation, a Delaware corporation, and the holders of
Securities party thereto. Each of the undersigned hereby confirms that the
Guaranty Agreement to which the undersigned are a party remains in full force
and effect after giving effect to the Amendment and continues to be the valid
and binding obligation of each of the undersigned, enforceable against each of
the undersigned in accordance with its terms.

 

Capitalized terms used herein but not defined are used as defined in the
Securities Purchase Agreement.

 

Dated as of February 24, 2015.

 

 

ZAZA HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Todd A. Brooks

 

Name: Todd A. Brooks

 

Title: President and Chief Executive Officer

 

 

 

 

 

ZAZA ENERGY, LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

/s/ Todd A. Brooks

 

Name: Todd A. Brooks

 

Title: President and Chief Executive Officer

 

 

 

 

 

TOREADOR RESOURCES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Todd A. Brooks

 

Name: Todd A. Brooks

 

Title: President and Chief Executive Officer

 

Guarantor Acknowledgement

 

--------------------------------------------------------------------------------


 

 

ZAZA ENERGY DEVELOPMENT, LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

/s/ Todd A. Brooks

 

Name: Todd A. Brooks

 

Title: President and Chief Executive Officer

 

 

 

 

 

ZAZA PETROLEUM MANAGEMENT, LLC, a Texas limited liability company

 

 

 

 

 

By:

/s/ Todd A. Brooks

 

Name: Todd A. Brooks

 

Title: President and Chief Executive Officer

 

Guarantor Acknowledgement

 

--------------------------------------------------------------------------------


 

Schedule A

 

Specified Defaults

 

1.              The Event of Default occurring under paragraph 8A(v) of the
Securities Purchase Agreement as a result of the Credit Parties’ breach of
paragraph 7B(2)(ii) of the Securities Purchase Agreement in connection with the
Company’s capitalizing interest to the principal amount of Seller Subordinated
Debt, resulting in the principal amount of such Seller Subordinated Debt
exceeding the amounts permitted pursuant to paragraph 7B(2)(ii) of the
Securities Purchase Agreement.

 

2.              The Event of Default occurring under paragraph 8A(v) of the
Securities Purchase Agreement as a result of the Company’s amendment of the
Seller Notes and ZaZa Principal Loan Notes on January 19, 2015 in violation of
paragraph 7C of the Securities Purchase Agreement.

 

--------------------------------------------------------------------------------